REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art failed to disclose a structural assembly or method therefor having a component part with a predetermined substantially planar shape and a post connector connecting element and a post connector comprised of a post and a component part connecting element structurally connected to the post wherein at least part of the component part connecting element continuously extends about the central axis of the post and is substantially displaced radially from a central axis of the post wherein the substantially is determined from the specification to mean that the at least part includes oval or elliptical shapes (paragraphs 138-139) and is connectable directly with the post connector connecting element such that when connected the at least part of the component part connecting element contacts the post connector connecting element, the post connector and a plurality of said component parts may be mechanically connected via the component part connecting element and a plurality of the post connector connecting elements to form a structure whereby the component parts can rotate around the post in an angular direction about the central axis of the post by sliding along the component part to swing independently relative to the post about the central axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711